DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending in this application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims1-6, 8-13, and 15-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Di Cristo et al. (US Pub. 2010/0023320, hereinafter Di Cristo) in view of Gelfenbeyn et al. (US Pub. 2016/0259775, hereinafter Gelfenbeyn).
Regarding claim 1, Di Cristo discloses a method comprising: 
obtaining a verbal input from an audio sensor (Fig. 3, step 302, [0061][0215] receiving user utterance by microphone); 

identifying, by the processor, a local context from the verbal input and a [global context] from the verbal input, additional verbal inputs previously received by the audio sensor, and previous replies generated in response to the additional verbal inputs; ([0012][0014][0023][0100]-[0104] “The conversational speech analyzer may also access the general cognitive model and/or the personalized cognitive model…Based on information received from the general cognitive model, environmental model and/or the personalized cognitive model, the system may enhance responses to commands and questions by including a prediction of user behavior” ; “The general cognitive model 806 may also track what actions a particular user has performed and may be used when the user interacts with the system in a way that is not handled in the personalized cognitive model”; [Claim 3], “generate a personalized cognitive model for the user based on the interaction pattern tracked for the user; and use the personalized cognitive model to predict the one or more actions associated with the domain agent processing the request”);
identifying, by the processor, a dialogue breakdown in response to determining that the reply does [not correspond to the local context and the global context] ([0116]-[0118][0134] “ if a match is not found, or only a partial match is found, between the text message and active grammars, then a knowledge-enhanced speech recognition system may be used to semantically broaden the search”; Fig. 4, steps 416 and 418, evaluating and modifying the results; claim 14, “identify one or more contexts that completely or partially match one or more text combinations, wherein identifying the one or more 
generating sound corresponding to the reply through a speaker when the dialogue breakdown is not identified (Fig. 3, step 312, [0216] generating properly formatted response).
Di Cristo does not explicitly teach, however Gelfenbeyn does explicitly teach the bracketed limitation:
identifying, by the processor, a dialogue breakdown in response to determining that the reply does not correspond to the local context and the [global context](Claim 14, “a context database, wherein the context database is automatically populated with additional terms, keywords, phrases, variables, and expressions using one or more machine-learning techniques based on the user request”; [0055] employ multiple disparate approaches to generate outputs in response to recognized inputs. Some approaches include the use of predetermined rules, statistical analysis, machine-learning algorithms (e.g., neural networks); [0109] “multiple context labels may be aggregated in a “global” user context.”).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to incorporate the method of providing conversational human-machine interfaces for controlling devices through a speech interface and/or a combination of a speech interface as taught by Di Cristo with the method of adapting global context as taught by Gelfenbeyn to improve accuracy of processing user requests by dialog systems including even such user requests that are not generally understandable out of context (Gelfenbeyn, [0015]).
Regarding claim 2, Di Cristo in view of Gelfenbeyn discloses the method of claim 1, and Di Cristo further discloses:
generating, by the processor, a notification that indicates that the dialogue breakdown occurred in response to identifying the dialogue breakdown ([0013][0105][0106][Claim 2], “generate an unrecognized event in response to determining that the interpretation of the natural language utterance is incorrect”; [0041] “users may receive direct responses to a set of questions, each with a different response or context. In some cases, the available information, including the request results, may not adequately answer the questions presented. In such situations, the user may be asked one or more follow-up questions to resolve the ambiguity”),
wherein the notification includes at least one of a sound notification generated by the speaker and a visual notification output to a display [0041]-[0043] “If the confidence level of the domain or context score is not high enough to ensure a reliable response, the system may request that the user verify that the question or command is correctly understood”; [0214] “may apply suitable presentation templates in these cases and present the information through the graphical user interface”).
Regarding claim 3, Di Cristo in view of Gelfenbeyn discloses the method of claim 1, and Di Cristo further discloses:
recovering, by the processor, from the dialogue breakdown based on the local context and the global context in response to identification of the dialogue breakdown ([0096][0107] “access the personalized cognitive model 810 to proactively select a next best (or nth best) match for the received text”; [0193] “need to apply probabilistic or fuzzy set analysis to deal with cases of conflicting information or incomplete information. 
Regarding claim 4, Di Cristo in view of Gelfenbeyn discloses the method of claim 3, and Di Cristo further discloses:
identifying, by the processor, at least one of a first confidence score associated with automatic speech recognition, a second confidence score associated with natural language understanding, and a third confidence score associated with the verbal input ([0116][0118][0178][0180][0181] The speech recognition engine determines condition based on confidence level for the scoring process and determines a context for an utterance by applying prior probabilities or fuzzy possibilities to keyword matching [0043][0225] domain or context score for natural language understanding and interpretation with verbal input)
identifying, by the processor, context associated with a state, based on verifying that the context associated with the state corresponds to the local context, and the global context, and at least one of the first confidence score, the second confidence score, and the third confidence score ([0225] “If the confidence level of the domain or context score is not high enough to ensure a reliable response, the system 90 can request that the user verify the question or command is correctly understood”); and
generating, by the processor, a modified reply based on the context associated with the state, wherein the state includes at least one of a slot, a keyword, a sentence, and the verbal input ([0225] “If the user confirms that the question is correct, the system 90 may proceed to produce a response. Otherwise, either the user can rephrase 
Regarding claim 5, Di Cristo in view of Gelfenbeyn discloses the method of claim 1, and Di Cristo further discloses:
identifying the local context from focused keywords within the verbal input (Di Cristo, [0043][0135][0143][0159][Claim 3], “generate a personalized cognitive model for the user based on the interaction pattern tracked for the user; and use the personalized cognitive model to predict the one or more actions associated with the domain agent processing the request”); and
identifying the global context from repeated keywords and mutual context information within the verbal input, the reply, the additional verbal inputs, and the previous replies (Di Cristo, [0102][0135] “The general cognitive model 806 may also track what actions a particular user has performed and may be used when the user interacts with the system in a way that is not handled in the personalized cognitive model”).
Di Cristo does not explicitly teach, however Gelfenbeyn does explicitly teach:
encoding the verbal input using a Long Short Term Memory (LSTM) Network to identify temporal relationships between the verbal input, the previous replies, and the additional verbal inputs (Gelfenbeyn, [0133] long-term storage and short-term storage).
Regarding claim 6, Di Cristo in view of Gelfenbeyn discloses the method of claim 5, and Di Cristo further discloses:

Regarding claim 8, Di Cristo discloses an electronic device comprising: 
an audio sensor ([0061][0168] an array of microphones); 
a speaker configured to generate sound ([0103] speaker system); and 
a processor operably coupled to the audio sensor and the speaker ([0010]0020)[0055] computer device); a memory operably coupled to the processor, the memory including instructions executable by the processor to ([0231] storage medium having such a computer program):
obtain a verbal input from an audio sensor (Fig. 3, step 302, [0061][0215] receiving user utterance by microphone); 
generate a reply to the verbal input (Fig. 3, step 306, [0216] generating correctly formatted queries and/or commands); 
identify a local context from the verbal input and a [global context] from the verbal input, additional verbal inputs previously received by the audio sensor, and previous replies generated in response to the additional verbal inputs; ([0012][0014][0023][0100]-[0104] “The conversational speech analyzer may also 
identify a dialogue breakdown in response to determining that the reply does [not correspond to the local context and the global context] ([0116]-[0118][0134] “ if a match is not found, or only a partial match is found, between the text message and active grammars, then a knowledge-enhanced speech recognition system may be used to semantically broaden the search”; Fig. 4, steps 416 and 418, evaluating and modifying the results; claim 14, “identify one or more contexts that completely or partially match one or more text combinations, wherein identifying the one or more contexts includes comparing the text combinations against one or more grammar expression entries in a context description grammar”); and 

Di Cristo does not explicitly teach, however Gelfenbeyn does explicitly teach the bracketed limitation:
Identify a dialogue breakdown in response to determining that the reply does not correspond to the local context and the [global context](Claim 14, “a context database, wherein the context database is automatically populated with additional terms, keywords, phrases, variables, and expressions using one or more machine-learning techniques based on the user request”; [0055] employ multiple disparate approaches to generate outputs in response to recognized inputs. Some approaches include the use of predetermined rules, statistical analysis, machine-learning algorithms (e.g., neural networks); [0109] “multiple context labels may be aggregated in a “global” user context”).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to incorporate the method of providing conversational human-machine interfaces for controlling devices through a speech interface and/or a combination of a speech interface as taught by Di Cristo with the method of adapting global context as taught by Gelfenbeyn to improve accuracy of processing user requests by dialog systems including even such user requests that are not generally understandable out of context (Gelfenbeyn, [0015]).
Regarding claim 9, Di Cristo in view of Gelfenbeyn discloses the electronic device of claim 1, and Di Cristo further discloses:

memory includes further instructions to generate a notification that indicates that the dialogue breakdown occurred in response to identifying the dialogue breakdown ([0013][0105][0106][Claim 2], “generate an unrecognized event in response to determining that the interpretation of the natural language utterance is incorrect”; [0041] “users may receive direct responses to a set of questions, each with a different response or context. In some cases, the available information, including the request results, may not adequately answer the questions presented. In such situations, the user may be asked one or more follow-up questions to resolve the ambiguity”),
wherein the notification includes at least one of a sound notification generated by the speaker and a visual notification output to a display [0041]-[0043] “If the confidence level of the domain or context score is not high enough to ensure a reliable response, the system may request that the user verify that the question or command is correctly understood”; [0214] “may apply suitable presentation templates in these cases and present the information through the graphical user interface”).

Regarding claims 10-13, Claims 10-13 are the corresponding system claims to method claims 3-6. Therefore, claims 10-13 are rejected using the same rationale as applied to claims 3-6 above.

Regarding claims 15-19, Claims 15-19 are the corresponding medium claims to method claims 1-5. Therefore, claims 15-19 are rejected using the same rationale as applied to claims 1-5 above.
Allowable Subject Matter
Claims 7, 14, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEONG-AH A. SHIN whose telephone number is (571)272-5933. The examiner can normally be reached 9 AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

Seong-ah A. Shin
Primary Examiner
Art Unit 2659



/SEONG-AH A SHIN/           Primary Examiner, Art Unit 2659